    19-03951-NPO Dkt 26 Filed 03/27/20 Entered 03/27/20 09:06:16 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: Marquita J Leflore               CASE NUMBER: 19-03951-NPO

    OBJECTION TO NOTICE OF POSTPETITION FEES, EXPENSES & CHARGES

        Comes now the Debtor(s), Marquita J Leflore, by and through their attorney, and files

this Objection to Postpetition Fees, Expenses & Charges of Hope Federal Credit Union, and

would show unto the Court as follows:

        1. That Hope Federal Credit Union filed a claim for the sum of $1,200.00 That the sum

is not reasonable, and should be allowed in the amount of $350.00.

        Therefore the Debtor Objects to the Notice of Postpetition Fees, Expenses & Charges

filed by Hope Federal Credit Union and said Objection should be sustained, with said fees

disallowed.

        This, March 27, 2020.

                                              Respectfully submitted,

                                             Marquita J Leflore
                                      BY:_/s/ Richard R. Grindstaff_
                                             RICHARD R. GRINDSTAFF
RICHARD R. GRINDSTAFF
ATTORNEY AT LAW, MS Bar No. 5036
P.O. Box 720517
Byram MS 39272
(601) 346-6443
grindstaf@yahoo.com
                      CERTIFICATE OF SERVICE

       This is to certify that I, the undersigned attorney of record for the Debtor, have this date
mailed, postage prepaid, by United States Mail, a true and correct copy of the above and
foregoing Objection to the following at their usual mailing addresses or by ECF Notification
System:
James L. Henley, Jr.

United States Trustee
USTPRegion05.JA.ECF@usdoj.gov
   19-03951-NPO Dkt 26 Filed 03/27/20 Entered 03/27/20 09:06:16 Page 2 of 2




Hope Federal Credit Union
c/o J. Gary Massey, Esq.


      SO CERTIFIED on this, March 27, 2020.




                                       _/s/ Richard R. Grindstaff______
                                       RICHARD R. GRINDSTAFF
